OFFICE OF IHE ,ATT’ORNEY 6ENERAL OF TEXA!S
a-
                                       AUFIlN
     0-0.M
      -QoIQIL




     ;




                   fims letter. Of
            0r   $h%r Dopartmaut




                                     c?ieds   ti   follows:

                                  30 eritltlu6,,
                                               ml fiatto ProvZdoror
                                  lss whoeb pmoincta 11s ir w*uties
                  hWin~ a papulation of more than thma htxidmdt-Q--
                  fits Qpatiati (%S,OOO) and luea than three hun9d
                  ninety-thouoaml(ti90,600) by the last prttedf~
                  Federal Conma and whose jiruainatalie iz &zlo cr
                  in part in an'~ndorporatsdoity or tom tcctahing
Boa. c. IL ~ilmar) pegs 8


     berritorlallimits of twenty-five (gb) square PPilas
     or more, such fee to be the samtlirethose now allowed
     80 adrr.t, suit3  providing for the payment thereof
     by the County an all orlminal oae?e where bha Befen-
     danb ?.SaOfiYio8&  or pleads guilty, and such detehdant
     fails to pay his fha-and lays'hla fine out in the
     0oun8yjaI.Jor dleohargm ~th'*  ssPa by mana of work-
     *   auoh fins out o~'the.o&uiity roads or on any oounty
     prdjaot' and r6Qmling +tfel6 1056 of the code of
     Crhfaai Procedure itiofar he it applies.to.Conatables
     of Suatloo Preolnots in,oountleshaving R populet&on
     Qf mope than three hundred twenty-f%va(3E5,OOO~)  &d
     1~~68tti three hundred ninety thooeanb (390,000),by
     the la88 preoeding Federal   Census, and rhoea ~preoinots
     lls~in whoLe or in part in an ineorporateacity -or'
     towa oontainin5tarritoridl.-llmitr  of twan8p-flvu
     (85) squ.are.mSles~otmore,'aud duolering an emergenoy.
    -*Beit maotad by the Legielaturs of tha'Ytateof Texao;
          ~8sotloR 1. Constabler, whose prsoincts   1iS in
     muatlslrhaving~a populatloti  of iuore.thao three hun-
     dre&trenty-five thouoand (3% 000) and leas then
     three hundred olnety thourand .(390,000)~by the last
     precmling Federal Census, and whose preufnots lie Th
     whole or in part in au inoorporatedcity or town con-
     taining terrltorial.limitsor Twenty-five (2s) equare
     tiles or mm,   *mo exoeute prmsesa 6ad perform aer-
     vioes in oivll and ~riadml~aotioas shall reouih the
     farm fese allowed to &erlffs for the sa&ieseti4:iooa,
     and ia all criminal eaeea wham the dofendent is aon-
     tlotetlor enters a plea of guilty and is fined and fe
     unable to pay said tine and lays out his Ilee in the
     oouuty jail or dleohargeo the eme by meens of workkeg
     sue& fine outon.the oountp roads or on any county
     projeot, the county shall be 1iabZe to auoh Gonetable
     for all of said feea of said Conatable,end suoh
     Coartabla ahall present to the cormnissioners* 'Court of
     hle County a written aoaouut speoifyingeach orimlnal
     aotion ia whloh he olaime suoh iem, oertifledto by
     the Justice of the Peace to be correot and filed with
     the County Clark. The Comniaeioners*Court shall ap-
     pnsre such aeaount for auoh amount as they my find to
     be oorreot and order a draft to be issued on the
     County Treasurer in favor of euoh Conetable for the
     amount so approved.
Hon. c. R. Oilmur, page 3


         *300. 3. Artii0h 1066 of the Gode of Criminal
    PrWedwla
    .   .        the Stats- of 'hxae
              ofem.             .. bee.and.^
                                           the came
                                                 .__is
    heMBy rapesalertinlrorara6 tt epplros fa c;ohatable*
    ooming uader thl8 ko8.
         'see. 5. The faOt that uniter the existing laue
    in rertala oounties eontainfng ci8Ieo of large tsrrl-
    tollal 1I~Ite ~on@kblas me not reeelviag adequate
    oonpeneabio~for aemng 'pTooesrand performIng eev-
    YiOW in BtllSelFBU8
                      &sdemaaaor OSDW, althoagh they
    ara put to gvaat axpenasein serving prooes13,areatss
    M emorgctaay, and aa impuratl~opubsio neeeraity
    esla8a~,that the DonabitutIonalRule requiring bills
    to be read on three saveral days shall bo wrpandad,
    aad thdi dot mhall tapcaeffoot and be in roroe room
    aad after its peesage, and It is eo lnaated.*
    Artiole 1065, Code of driminal Prooed~ra, reads as followat
         *The County shall not be liable to the offioer
    aBd ri8~ese having oosts in.8 mladortaanoroarnowhere
    defaadant pays his fine and meta. Tha oomtty shall
    be liable ror one-half.0r the rees or the offloers
    ot the Court, when the dsfandmnt fails to pay his
    fine and lay6 his fiUe out in the 00oh8y jail or dia-
    charges tho aame by zveaneof workIng'auoh fine out
    M the OoUnty roads or oh any county projeot. And to
    pay etaohhalf of oo8t6, the County Clark shall issue
    his wrnurt  oa the County Traammrer in favor or suoh
    orfiosr to be paid out or the aoad end hridgo Puad or
    other funds not otherwise appropriated."
     Seobion 66, Ar8lole III of the Stats Constitutionproride
In part a6 follow8r
         *The Legislature shall not, eroept as other-
    wieo provided in this Constitution,pass shy looal
    or special law . . . regulating thenreea, or extend-
    ing the power* and duties or alderman, juetioea 0r
    the poaee, magistratesor conatabloa; . . . and in
    all other came where a general law oan be made
    applioable,no local or epeoial law ehall be ensated.
    . . .n
Hon. 0. E. fmi7ler,page 4


     It will be noted that Artiole 1056, mpra, provide8in
effset that the dollntyahall be liable for One-halfof the
fSSS Of the offlOeT6 of the court, when the defeodaztfails
to pay his tine anu Iaye his, rfne out fn the oounty jail
01 diissharger the same by meanl,or working such flm out
011the OOWitjy mado or alipy Omanty projaot; SenateBill 300.
%8, IUpTa, provides In effect that in all or-al      aasm
where the defadant    is oonriotedor enter8 a plea of guilty
and ia liiW3dand is uuable to pay said fine and laya out hi8
fins ia the oounty jail or dfaohssgem the @ama by mans of work-
iIlg8U6h ibe out on the 'oountyroad@ Or any county pmj*Ct, tk*
OoPlrEyahall bs liable to such constableior all s&d foO8 in
suoh eaees. TherMore, providing a greater oonpensation    for
those cmwtablsr, eituated in oowties 6-g       rith the above
bsignated populationbraokets, than the oompaiuatlon    DrOvidCd
S0r thoee oonetablee In oountlee harine;a le88,popul&fOaor
a greater population than that eet out by the above rentiOmdo
population braoket.
      ge have oarefully toluridsred   senate Bill I%. 50 fn 6oa-
neotion with Seotlon 66, Article LIT or the State COmtitatiOn,
and the reoent o%m of J. B. Xiller,      et al VI. the Countl of
111 Paso, Ihas, et al, handed down by the Supreme CourtOf T=an
on April  83, 1941, and the authorf.ties   &ted t&rein.    Bmfdore,
it 28 QW opinion that Senate Bill NO. 345 Is a spoial OT lOCal
bill  attempting to regulate the fees of waetablea md 18, them-
iorb, unoonatitutionaland void.
     .Trustingthat the foregoing fully anaworamoor inQui.V.
we are
                                       Yours very tm4